Citation Nr: 0941881	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
right elbow fracture, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A Travel Board hearing was held in September 2005, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims files.

When these matters were before the Board in January 2006, 
they were remanded to the originating agency for further 
development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The Veteran's residuals of a right elbow fracture are not 
productive of nonunion of the right ulna in the lower or 
upper half, fracture with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of head of radius, 
forearm flexion limited to less than 100 degrees, or forearm 
extension limited to 45 degrees or more.

2.  The Veteran does not have neuropathy related to his 
residuals of a right elbow fracture.

CONCLUSION OF LAW

The criteria for a rating in excess or 10 percent for 
residuals of a right elbow fracture  have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5205-5209, 5211 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for residuals of a 
right elbow fracture, currently rated as 10 percent 
disabling.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Veteran was provided VCAA notice by letter mailed in 
April 2003, prior to the initial adjudication of his claim.

Although the Veteran has not been provided notice with 
respect to the effective-date element of his claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide notice with respect to 
that element of the claim is no more than harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records.  Moreover, 
the Veteran has been afforded an appropriate VA examination 
in response to his claim.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's right arm is documented to be his "major" arm 
for the purposes of applying the rating criteria.

Malunion of the ulna with bad alignment is rated 10 percent 
for the major side; nonunion of the ulna in the lower half is 
rated 20 percent for the major side; nonunion of the ulna in 
the upper half, with false movement, without loss of bone 
substance or deformity is rated 30 percent for the major 
side; nonunion of the ulna in the upper half, with false 
movement, with loss of bone substance (1 inch (2.5cms) or 
more) and marked deformity is rated 40 percent for the major 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5211.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.

Ankylosis of the major elbow is to be rated as follows: for 
favorable ankylosis of the elbow at an angle between 90 
degrees and 70 degrees, 40 percent; for intermediate 
ankylosis of the elbow, at an angle of more than 90 degrees, 
or between 70 degrees and 50 degrees, 50 percent; for 
unfavorable ankylosis of the elbow, at an angle of less than 
50 degrees or with complete loss of supination or pronation, 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5205.

Flexion of the major forearm limited to 110 degrees is rated 
as noncompensably (0 percent) disabling; flexion limited to 
100 degrees is rated as 10 percent disabling; flexion limited 
to 90 degrees is rated as 20 percent disabling; flexion 
limited to 70 degrees is rated as 30 percent disabling; 
flexion limited to 55 degrees is rated as 40 percent 
disabling; and flexion limited to 45 degrees is rated as 50 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Extension of the major forearm limited to 45 degrees is rated 
as 10 percent disabling; extension limited to 60 degrees is 
rated as 10 percent disabling; extension limited to 75 
degrees is rated as 20 percent disabling; extension limited 
to 90 degrees is rated as 30 percent disabling; extension 
limited to 100 degrees is rated as 40 percent disabling; and 
extension limited to 110 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5207..

Limitation of flexion of the major forearm to 100 degrees 
with forearm extension limited to 45 degrees is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Other impairment of the elbow with joint fracture, with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of the head of the radius, is rated 20 
percent disabling for the major side.  Flail joint of the 
elbow is rated 60 percent disabling for the major side.  38 
C.F.R. § 4.71a, Diagnostic Code 5209.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

May 2005 VA treatment records indicate treatment for 
complaints of elbow and ulnar distribution pain.  The Veteran 
reported noticing that his right grip was weaker, and 
weakness and paresthesia of the ring and small fingers of the 
right hand.  He was noted to have had pain in the elbow and 
numbness along the ulnar bone of the right upper extremity.  
The Veteran was diagnosed as having epicondylitis and ulnar 
neuropathy.

February 2006 VA treatment records indicate the Veteran 
complained of discomfort of the right elbow.  He reported 
that he worked around the house and did artistic painting.  
Right elbow X-rays showed no evidence of acute fracture, 
dislocation, or effusion; osteophytosis at the insertions of 
the triceps tendon on the ulna; and unremarkable soft 
tissues.  On examination, there were positive Tinel's at the 
elbow and lesser intensity at the ulnar side of the wrist, 
full range of motion, and good thenar strength with no 
intrinsic weakness.  The Veteran was diagnosed as having 
suspected ulnar entrapment at the elbow.

March 2006 VA electromyography (EMG) and nerve conduction 
study (NCS) showed electrodiagnostic evidence of right median 
nerve mild demyelinating neuropathy primarily affecting the 
sensory fibers, probable sign of denervation at right 
abductor pollicis barevis muscle, moderate left median nerve 
neuropathy, apparently chronic without denervation of left 
axillary brachial plexus, and ulnar nerve conduction block 
across the left forearm without enervation of the first 
dorsal interossei.  It was noted that the study was 
suggestive of multi-level cervical radiculopathy.

An April 2006 VA neurology note indicates that the Veteran 
had no muscle atrophy or fasciculation, and no pronator 
drift.  Finger tapping was good and strength was full, 
including adduction of the thumb, grip, instrinsics, finger 
flexion and extension, and opponens and abduction of the 
fifth digit.  Wrist flexion and extension, biceps, triceps, 
and deltoids all had full strength.  On sensory examination, 
the Veteran was noted to have had tingling and pain in the 
ulnar distribution of the right hand, with no radicular 
sensory dermatomal loss.  According to a May 2006 VA 
treatment note, the Veteran complained of right hand tingling 
and weakness with sustained postures, pain in the elbow, and 
increased weakness with pressure at the forearm.  May 2006 VA 
EMG and NCS showed normal motor and sensory findings for the 
right ulnar and median nerves, and normal needle examinations 
of the right arm muscle.  The Veteran was diagnosed at the 
time as having normal studies, with no electrophysiological 
evidence of a right ulnar neuropathy or cervical 
radiculopathy.

The Veteran was afforded a VA examination in October 2006.  
At the time of the examination, it was noted that the Veteran 
complained of pain over the medial and posterior elbow 
aspects of the right elbow joint, which was aggravated by 
overuse, mowing the grass, and any type of heavy lifting.  
The Veteran denied any specific flare-ups in the last 12 
months.  

On examination of the right elbow, there was no gross 
deformity or muscle atrophy or swelling.  Flexion was from 0 
to 150 degrees, which was symmetric with the contra lateral 
side and was done without pain.  Extension was to 0 degrees 
and supination and pronation were 0 to 90 degrees in both 
directions, which were symmetric to the contralateral side 
and without pain.  The elbow was stable to varus and valgus 
stress at 0 and 30 degrees.  The Veteran was tender to 
palpation, primarily over the olecranon process, but also to 
a lesser extent over the medial epicondyle.  The Veteran had 
full flexion, extension, supination, and pronation strength.  
No crepitus about the ulnohumeral or radial capitellar joints 
was appreciated with flexion or rotation.  Repetitive motor 
testing of the elbow did not demonstrate any symptoms of 
increasing pain, fatigue, weakness, lack of endurance, or 
incoordination.  It was noted that October 2006 X-rays showed 
a large spur at the olecranon process, a calcific density, 
maintained joint space, no joint effusion, and no acute 
dislocation or fracture.  It was noted that by history the 
Veteran had pain with activities primarily over the medial 
aspect of the right elbow joint, and that the examination 
findings demonstrated tenderness primarily over the 
olecranon, and over the medial epicondyles to a lesser 
extent.  The examiner stated that the Veteran's pain symptoms 
were partially explained by his medial epicondylitis, and 
that his X-rays were normal.  The examiner opined that the 
Veteran's overall disability was more directly related to his 
knee condition rather than his elbow condition, though his 
elbow did play a part.  

January 2008 VA treatment records indicate that the Veteran 
complained of pain at the right elbow and was diagnosed as 
having epicondylitis and ulnar neuropathy.  June 2008 VA 
treatment records indicate a diagnosis of chronic right arm 
weakness.

After reviewing the record, the Board finds that the 
Veteran's residuals of a right elbow fracture do not warrant 
a schedular rating in excess of 10 percent.

The medical evidence does not reflect nonunion of the right 
ulna in the lower or upper half.  Thus, the Veteran is not 
entitled to a higher rating under DC 5211.

Also, the Veteran's right elbow disability does not warrant a 
higher rating under DCs 5206, 5207, or 5208 for limitation of 
motion.  Flexion has been noted to be to 150 degrees and 
extension to 0 degrees without pain, and repetitive motor 
testing did not demonstrate any symptoms of increasing pain, 
fatigue, weakness, lack of endurance, or incoordination.

Furthermore, a higher disability rating under DC 5209 is not 
warranted, as the Veteran's right elbow disability has not 
been shown to be productive of a fracture with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of head of radius.  Examination of the right elbow has shown 
no gross deformity, muscle atrophy, or swelling, and the 
Veteran's X-rays have been noted to be normal, with no 
fracture.

The Board has also considered a separate disability rating 
for nerve impairment of the right upper extremity.  The 
Veteran has been noted to have had pain in the elbow and 
numbness along the ulnar bone of the right extremity, and was 
diagnosed as having ulnar neuropathy in May 2005, suspected 
ulnar entrapment at the elbow in February 2006, ulnar 
neuropathy in January 2008, and chronic right arm weakness in 
June 2008.  However, EMG and NCS testing conducted in 
response to the Veteran's complaints and findings on 
examination have not shown ulnar neuropathy.  March 2006 VA 
EMG and NCS findings were noted to suggest multi-level 
cervical radiculopathy.  May 2006 EMG and NCS findings showed 
normal motor and sensory studies of the right ulnar and 
median nerves, and normal needle examinations of the right 
arm muscle, and the Veteran was diagnosed as having normal 
studies, with no electrophysiological evidence of a right 
ulnar neuropathy or cervical radiculopathy.  Thus, while 
physical examination and reports given by the Veteran have 
resulted in diagnoses of ulnar neuropathy, neither the March 
2006 nor the May 2006 diagnostic studies indicate ulnar 
neuropathy.  Rather, to the extent that sensory deficit has 
been detected on testing, the study was noted to be 
suggestive of cervical radiculopathy.  As the evidence does 
not show ulnar neuropathy related to the Veteran's service-
connected residuals of a right elbow fracture, a separate 
disability rating for nerve impairment of the right upper 
extremity is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating in excess of that 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board does not doubt that the Veteran's disability has 
impacted his ability to work.  The assigned rating of 10 
percent reflects that the disability is productive of 
impairment in earning capacity.

However, there is no indication in the record that the 
average industrial impairment from his disability would be in 
excess of that contemplated by the assigned rating, as the 
manifestations of the Veteran's right elbow disability are 
contemplated by the schedular criteria.  In addition, the 
record reflects that the Veteran has not required frequent 
hospitalizations, and there is no indication of marked 
interference with employment.  In this regard, the Board 
notes the Veteran's reports on medical examination of 
performing such activities as working around the house and 
artistic painting, and that his disability was aggravated by 
overuse, mowing the grass, and any type of heavy lifting.  
The Board also notes the October 2006 VA examiner's opinion 
that although the Veteran's elbow condition played a part in 
disabling the Veteran, his overall disability was more 
directly related to his knee condition.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.

ORDER

An increased rating for residuals of a right elbow fracture 
is denied.


REMAND

In its January 2006 remand, the Board noted that the Veteran 
had reported that his stressors included serving in Da Nang, 
witnessing explosions, placing dead bodies into body bags, 
serving on perimeter watch, and witnessing fights.  The Board 
also noted that mental health records showed a diagnosis of 
PTSD associated with the Veteran's military service, but did 
not provide the detailed information required to show that 
the Veteran met the criteria for a diagnosis of PTSD under 
the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., 1994 (DSM-IV).  Accordingly, the Board 
ordered the RO or the Appeals Management Center (AMC) to 
undertake any further development it determined to be 
warranted to verify any of the Veteran's claimed stressors 
prior to affording him a VA psychiatric examination to 
determine whether the verified stressor events (and only 
those verified stressors) in service had resulted in PTSD 
under the diagnostic criteria of the DSM-IV.

The Veteran was provided a VA examination in October 2006.  
In September 2008, the originating agency sent a letter to 
the Marine Corps Historical Center requesting information 
related to the Veteran's claimed stressor incidents of a 
firefight on I corps Highway in Da Nang in 1968 and a mortar 
attack at Camp Foster.  The Marine Corps Historical Center 
replied in April 2008, indicating that the Command 
Chronologies covering the Vietnam era had been permanently 
transferred to the National Archives in College Park, 
Maryland.  

There is no indication that the originating agency attempted 
to obtain any such Command Chronologies or other evidence 
from the National Archives in College Park, Maryland.  In 
addition, there is no indication that the Veteran was 
informed of any inability by the originating agency to obtain 
any such records.  Thus, the issue of service connection for 
PTSD must be remanded for the originating agency to attempt 
to obtain such Command Chronologies, or any other relevant 
evidence from the National Archives in College Park, 
Maryland, or any other such appropriate depository.  

Furthermore, the Veteran should be provided with proper 
notice pursuant to the Court's decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1.	The RO or the AMC should send the 
Veteran a letter providing the notice 
required under 38 U.S.C. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009) that complies with 
the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO or the AMC should attempt to 
obtain Command Chronologies or any 
other relevant evidence from the 
National Archives in College Park, 
Maryland, or any other such appropriate 
depository, and associate such evidence 
with the claims file.  If such records 
are not available, the Veteran should 
be provided notice of this pursuant to 
38 C.F.R. § 3.159(e)(1).

3.	If after such development any thusfar 
unverified claimed stressor is 
verified, the Veteran should be 
afforded a new VA psychiatric 
examination in order to determine 
whether the verified stressor events 
(and only those verified stressors) in 
service have resulted in PTSD under the 
DSM-IV.  If such an examination is 
provided, the examiner must review the 
claims file before completing the 
examination report.  A diagnosis of 
PTSD under the DSM-IV criteria should 
be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
this diagnosis.  The rationale for all 
opinions expressed should be set forth 
by the examiner.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


